EXHIBIT 10.1

AMENDMENT 1 TO JOHN E. DEAN LETTER AGREEMENT

This Amendment No. 1 to the John E. Dean Letter Agreement (this “Amendment”) is
made and entered into as of March 12, 2016 (the “Effective Date”) by and between
ITT Educational Services, Inc., a Delaware corporation (“ITT/ESI”), and John E.
Dean, an individual currently serving as ITT/ESI’s Executive Chairman of the
Board of Directors (“Dean”); ITT/ESI and Dean each referred to individually as a
“Party” or collectively as the “Parties”).

WITNESSETH:

WHEREAS, the Parties previously entered into that certain Letter Agreement dated
August 4, 2014 (the “Agreement”); and

WHEREAS, the Parties desire to amend the Agreement in accordance with this
Amendment;

NOW, THEREFORE, in consideration of the foregoing, the premises and mutual
covenants contained herein and for other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings given thereto in the Agreement.

2. Effectiveness of this Amendment. This Amendment shall become effective and
the Agreement shall be amended as provided herein on the date this Amendment is
last signed by the parties.

3. Amendments. As of the Effective Date, the Agreement shall be amended as
follows:

Paragraph 1 of the Agreement shall be deleted and replaced in its entirety as
follows:

“Base Salary. While you remain employed as Executive Chairman, you will be
entitled to an annual base salary of $200,000, which will be paid to you in
accordance with the Company’s regular payroll practices.”

4. Miscellaneous.

(a) Except as expressly modified by this Amendment, the Agreement shall continue
to be and remain in full force and effect in accordance with its terms. Any
future reference to the Agreement shall, from and after the Effective Date, be
deemed to be a reference to the Agreement as amended by this Amendment.

 

- 1 -



--------------------------------------------------------------------------------

(b) This Amendment may be executed in any number of counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute but one instrument.

(c) This Amendment and the rights and obligations of the parties hereunder shall
be governed by and construed in accordance with the laws of the state of
Delaware without reference to conflicts of law rules.

(d) This Amendment may be executed by facsimile or emailed pdf. signature and
each such signature shall be treated in all respects as having the same effect
as an original signature.

*        *        *

IN WITNESS WHEREOF, the Parties have caused this Amendment to be duly executed
as of the date first above written.

 

ITT Educational Services, Inc. By:  

/s/ Ryan Roney

Name:   Ryan Roney Title:   Chief Administrative and Legal Officer Date:  
3-12-16 John E. Dean By:  

/s/ John E. Dean

Name:   John E. Dean Date:   3/12/2016

 

- 2 -